The indictment charged Tom Robinson, Jim Lasserre and one Alvido, whose Christian name was to the grand jury unknown, with keeping a disorderly house. After *Page 125 
conviction at the proper time notice of appeal was given and the parties entered into a joint recognizance, as follows: "This day came into open court, Tom Robinson, Jim Lesserre and one `Alvido,' the defendants in the above entitled cause, who, together with A.J. Prater, and W.A. Langham, their sureties, acknowledged themselves severally indebted to the State of Texas, in the penal sum of seven hundred dollars, conditioned etc." * * * Motion to dismiss the appeal is filed by the assistant attorney-general on the ground, that as the recognizance is joint, it is invalid and that this character of recognizance is not sufficiently in compliance with the law to attach the jurisdiction of this court. Under the authorities this position is well taken and the appeal will have to be dismissed. Goldman v. State, 35 Tex.Crim. Rep.; McMeans v. State,37 Tex. Crim. 130; Lee v. State, 57 S.W. Rep., 97.
The appeal is accordingly dismissed.
Dismissed.